DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-12 and 14-19 are currently pending and are the subject of this Office Action.  Claim 13 is canceled.  Claims 1 and 14 are amended.  Claims 16-19 are withdrawn as being drawn to a nonelected invention.  Claims 1-12 and 14-15 are examined on their merits.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn  
Claim Rejections - 35 USC §112
In light of the amendments to the claims the rejection of claim 14 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  

Rejections Maintained



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1-12 and 14-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht US 2011/0027327 (2/3/2011) in view of Gupta et al. US 2009/0042846 (2/12/2009), Bennett et al. US 2006/0039985 (2/23/2006), Chen et al. US 5,763,530 (6/9/1998) and Salvemini US 2009/0099150 (4/16/2009) is maintained.           
Albrecht teaches a cosmetic or pharmaceutical composition, to be applied topically is described, which has a hydrophilic outer phase, at least one cosmetic and/or pharmaceutical active ingredient and at least one carrier substance for the active ingredient. (See Abstract).  Albrecht discloses topical compositions including those comprising methotrexate, alpha bisabolol and allantoin and pharmaceutical excipients. (See [027] and [58-59]) as called for in claim 1.   Albrecht teaches that the composition can be in combination with other topical therapies as called for in instant claim 15, and the advantages are that the composition does not irritate the skin and therefore allows for such a combination. (See [0023]).    
Albrecht discloses the individual elements of applicant's claimed combination, methotrexate, alpha bisabolol and allantoin and pharmaceutical excipients, but does not disclose their combination in an anticipatory fashion. Nevertheless, it would have been obvious to have made this combination because Albrecht teaches a composition which may contain each of the instantly recited components for its known purpose. (See [0023]). Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007).  
While Albrecht does not expressly teach that the composition is used to treat psoriasis, it does teach that anti-psoriatics can be used in the composition and the active ingredient is selected in accordance with the therapeutic problem the topical composition is to solve with its topical application, so the use of the composition to therapeutics is suggested as called for in claim 12. (See  [023]).   Albrecht teaches that methotrexate is present in an amount of 0.5 to 40% which overlaps with the 0.1 to 0.5% of claim 1. (See [0035]). Albrecht teaches that the alpha bisabolol is present in an amount of 0.5 to 40% which overlaps with the 1 to 4% of claim 1. (See [0035]).  Albrecht teaches that allantoin is present in an amount of 0.5 to 40% which overlaps with the 0.5 to 3.5% of claim 1. (See [0035]).  Albrecht teaches citric acid as called for in instant claim 2. (See [0033]).  (See Example 6 [0190]).  
Albrecht does not disclose mineral oil, cetostearyl alcohol, BHA, PEG stearate, glycerol, polysorbate 20, sorbitan monostearate, sodium hydroxide, disodium EDTA dihydrate and methotrexate monohydrate.  These deficiencies are made up for with the teachings of Gupta et al., Keller et al, Chen et al. and Salvemini.    
Gupta et al. (Gupta) teaches a topical delivery system for phytosterols.  The phytosterols are useful for topical application, and for the treatment of skin condition, including age spots, acne, loss of cellular antioxidants, collagen loss, loss of skin pliability, loss of skin suppleness, skin wrinkles including fine lines, oxidation, inflammatory dermatoses, topical inflammation, disturbed keratinization, and skin changes associated with aging. (See Abstract).  Gupta discloses a pharmaceutical composition for topical application that is an oil-in-water emulsion ([0112], [122])(called for in claim 1) comprises an aqueous phase of water ([0088])(called for in claim 10), 0.01 to 5% BHA ([0112])(called for in claim 4), glycerol ([0141])(called for in claim 14) and an oil phase of 1 to 10% cetostearyl alcohol ([0098])(called for in claims 8 and 14), 0.05 to 15% PEG stearate [0130], 2.0% polysorbate ([0190])(called for in claim 14) and 2% fatty acid ester ([134]) and 0.1 to 10% mineral oil ([103])(called for in claim 1) as called for in claim 14. (See [0122] and [0112]).  This is an aqueous phase comprising antioxidant agent, chelant agent, wetting agent and aqueous vehicle and an oily phase consisting of emulsifying agent, surfactant agent and oily vehicle as called for in claim 1.  
The water is present in an amount of 79.5% which falls within the 45 to 80% of water called for in claim 1. (See [0187]).  BHA is present in an amount of 0.01 to 5% which is the same range as that called for in claim 1. (See [0112]).   1 to 10% cetostearyl alcohol overlaps with the 5 to 20% called for in claim 1. (See [0098]). PEG stearate is present in an amount of 0.05 to 15% which overlaps with the 5 to 20% called for in claim 1. (See [0130]).  2.0% polysorbate ([0190]) and 2% fatty acid ester ([0134]) fall within the 0.5 to 5% surfactant agent called for in claim 1.  0.1 to 10% mineral oil overlaps with the 1.0 to 10% oily vehicle called for in claim 1.  (See [0103]).    Glycerol is described as a moisturizer (see [0141]) and other moisturizers or components designed to enhance skin moisturization are taught to be present in an amount of from 1 to 20% which overlaps with the 1 to 20% wetting agent called for in claim 1. (See [0103] and [0141]).  The amount of the oil/water emulsion described in Gupta overlaps with the range of ratios of 15/85 to 35/65 called for in claim 1 and also overlaps with the range of ratios of 30/70 to 20/80 called for in instant claim 14.  Sodium hydroxide is taught as called for in claim 14. (See Example 6).
Bennett et al. (Bennett) teaches a composition containing methotrexate particles in liquid crystal form suitable for inhalation. (See Abstract).   Bennett teaches micronized methotrexate particles as called for in claim 1. (See Abstract).  The size of the methotrexate particles is less than 10 microns, which overlaps with the from 2 to 10 microns as called for in claim 1.  (See claim 5).  Bennett teaches that particles at this size are suitable for pulmonary administration. (See [0015]).   
Chen et al. (Chen) teaches stable compositions comprising a blend of at least two inverse emulsions, at least one of which is a polymeric microemulsion, provide effective flocculating performance over time.  (See Abstract).  The Chen compositions may comprise disodium EDTA dehydrate as called for in claim	s 5 and 14. (See Example 20).  EDTA is present in the emulsion in an amount of 0.04% which falls within the 0.01 to 1.0% called for in claims 1 and 14. (See Example 20).   Chen also teaches sorbitan monostearate as called for in claim 14.  (See Example 19).  Chen teaches that its emulsions have superior performance in various flocculation applications and have wide ranging use. (See col. 3, lines 1-16).   
Salvemini teaches compositions for treating inflammatory conditions comprising methotrexate.   (See Abstract).  Salvemini teaches the use of methotrexate monohydrate as called for in claim 1. (See Abstract and [277]).  Salvemini teaches that its composition provides enhanced treatment for inflammatory diseases or disorders. (See [0009]).  
It would have been prima facie obvious for one of ordinary skill in the art making the Albrecht composition to add 0.1 to 10% mineral oil, 1 to 10% cetostearyl alcohol, 0.01 to 5% BHA, 0.05 to 15% PEG stearate, 1 to 20% glycerol, 2.0% polysorbate 20 and sodium hydroxide in order to have the wide range of applicable uses that Gupta teaches, add 0.04% disodium EDTA dehydrate and 2% sorbitan monostearate in order to have the superior performance in flocculation applications and wide ranging use that Chen teaches and micronize the methotrexate to a particle size of less than 10 microns in order to allow the topical composition to be suitable for pulmonary administration as taught by Bennett.
It would have been prima facie obvious for one of ordinary skill in the art making the Albrecht composition to use methotrexate monohydrate as taught by Salvemini in order to provide a composition which had the ability to provide enhanced treatment to treat inflammatory diseases or disorders.  
Response to Arguments
Applicants’ arguments of January 6, 2022 have been fully considered are found to be unpersuasive.  
Applicants note the amendments to claim 14 and their belief that these amendments obviate the 112 rejections.  The amendments address the rejection and the rejection is withdrawn.  The remaining claims amendments appear to find support in original claim 13.  
Applicants assert that the claimed methotrexate composition provides a solution to a long felt but unsolved technical problem by limiting the effects of the active ingredient to a topical level and preventing systemic delivery thereof.
Applicants argue that the instant claims are not disclosed or suggested by the cited prior art references.  Specifically, Albrecht at most teaches a very specific type of pharmaceutical/cosmetic composition for topical administration.  This composition has a hydrophilic outer phase, at least one active ingredient wherein the carrier forms at least two lamellar sandwich-like membrane layers arranged in parallel with an inert layer in between.  Albrecht’s specific composition has intrinsic characteristics that do not suggest the claimed invention and are not encompassed by the amended claims.  Albrecht only speculates about multiple active ingredients but exemplifies only a single active ingredient.  Applicant agrees that bisabolol, allantoin and methotrexate are taught but asserts that they are only mentioned in a long list of possible active ingredients.
Applicant asserts that because bisabolol, allantoin and methotrexate are not taught together or exemplified in Albrecht, the skilled artisan would not be motivated to develop a composition as claimed.  Applicants also assert that if such a composition were attempted there would be no likelihood of success which overcomes the methotrexate problems.  Applicants also assert that there would be no reasonable expectation of success in making the claimed composition.  
There is no disclosure in the other cited references that make up for this deficiency, according to Applicants.  Gupta at most describes phytosterol ester sugars and that these esters can be used in topical compositions for skin treatment.  Applicant asserts that based on the teachings of Gupta a skilled artisan would not be motivated to develop the composition of the present claims.  Bennet at most describes methotrexate in liquid crystal form for inhalation and teaches that these micronized particles are easily absorbed.  Therefore a skilled artisan would be strongly dissuaded from using micronized methotrexate and Bennet teaches away from the present claims.  
Chen at most describes a stable composition containing at least a mixture of two inverse emulsions, at least one of which is a polymeric microemulsion.  This is a very different technology from Applicants’ invention.  Salvemini teaches the use of methotrexate monohydrate compositions for the treatment of inflammatory diseases and the claimed invention does not refer to compositions comprising only methotrexate as an essential ingredient.  

 
Applicants’ obviousness arguments have been carefully reviewed and are found to be unpersuasive.  
Applicants’ argument that the claimed methotrexate composition provides a solution to a long felt but unsolved technical problem by limiting the effects of the active ingredient to a topical level and preventing systemic delivery thereof is not found to be persuasive because this is an assertion of a secondary consideration. Applicants’ assertion of secondary considerations is unpersuasive because there does not appear to be any evidence whatsoever provided to demonstrate a long-felt need.  The claimed compositions cannot be their own evidence of long-felt need.  There is no sales data or market data provided,  not any testing or demonstrative evidence.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art. 
In the absence of any testing or demonstrative evidence, it cannot be said that the results (for which no evidence is provided) are commensurate in scope with the claimed invention.  Secondary considerations of obviousness must be commensurate in scope with the claims.  
Applicants’ argument that a skilled artisan would not have had any motivation to combine the teachings of Albrecht itself to arrive at the combination of bisabolol, allantoin and methotrexate is not found to be persuasive.  Albrecht teaches these active ingredients as suitable active ingredients to be used in its compositions and it teaches that multiple actives may be used in its compositions.  It does not need to exemplify this combination in order to teach and motivate it.  As explained in the rejection above, it would have been obvious to have made this combination because Albrecht teaches a composition which may contain each of the instantly recited components for its known purpose. (See [0023]). Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007).  
Applicants assertion that there is no reasonable expectation of success is not found to be persuasive.  The Examiner respectfully notes that Applicants have not provided any evidence that there can be no reasonable expectation of success.  In the absence of evidence to the contrary, and in light of the considerable advantages to be gained by combining the teachings of the references, it does appear that there is a reasonable expectation of success. It is worth noting that Applicants have not addressed or rebutted the advantages to be gained by combining the teachings of the references (the motivation laid out in the rejection).   
Applicants’ argument that Bennet teaches away from using micronized methotrexate is not found to be persuasive.  This does not amount to a teaching away because it does not discourage a skilled artisan from using micronized methotrexate.   The use of micronized methotrexate in Bennet is encouraged and there is no discouragement or disparagement of an emulsion to be found anywhere in the Bennet  reference.  A teaching away must be clear. See MPEP Sec. 2143.03 (VI). 
Applicants’ argument that Albrecht does not recognize the issues with methotrexate is also not found to be persuasive.  As is well known, the prior art does not have to address the same problem as the Applicants.  It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Respectfully, it is not persuasive to say that there is no motivation when Applicants still have not addressed the articulated motivation in the rejection.  The articulated motivation in the rejection applied above for combining the references is more than sufficient to motivate one of ordinary skill in the art to combine the teachings of the references as described in the rejection.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Applicants’ argument that because bisabolol, allantoin and methotrexate are not taught together or exemplified in Albrecht, the skilled artisan would not be motivated to develop a composition as claimed is not found to be persuasive.  Contrary to Applicants’ assertion a lack of examples of methotrexate in Albrecht is not persuasive.  This amounts to an assertion of  inoperability and Applicants have not submitted any reason or evidence that teaches or suggests that the compositions of Albrecht with methotrexate are not enabled.    Assertions of inoperability MUST be accompanied by evidence of the inoperability.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art. 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619